NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3984-15T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

SANDRA NOLLEY,

        Defendant-Appellant.

_______________________________

              Submitted March 14, 2017 – Decided           July 14, 2017

              Before Judges Koblitz and Rothstadt.

              On appeal from the Superior Court of New
              Jersey, Law Division, Camden County, Municipal
              Appeal No. A-34-15.

              Stern & Eisenberg, PC, attorneys for appellant
              (Evan Barenbaum, on the brief).

              Mary Eva Colalillo, Camden County Prosecutor,
              attorney for respondent (Maura Murphy Sullivan,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant Sandra Nolley appeals from an April 7, 2016 Law

Division order denying her municipal appeal and convicting her de
novo of obstructing the administration of law or other governmental

function, N.J.S.A. 2C:29-1, a disorderly persons offense.

     On appeal, defendant argues:

                DEFENDANT DID NOT COMMIT A VIOLATION
                OF OBSTRUCTION OF ADMINISTRATIVE
                LAW OR OTHER GOVERNMENTAL FUNCTION.

     According to defendant, the evidence adduced at trial did not

support her conviction.     She claims there was no evidence that she

engaged in any criminal conduct; rather, she merely refused to

provide police officers with her identification, which is not a

crime.    She also claims that the State presented no evidence

"substantiating    that    [she]   engage[d]   in   'means   of   flight,

intimidation,     force,   violence,    or   physical   interference     or

obstacle' that would satisfy the components of the obstruction

charge.   N.J.S.A. 2C:29-1(a).     The State argues we should affirm,

as "the refusal to leave a scene when ordered to do so by police

is a physical act that violates the obstruction statute."

     We have reviewed the parties' contentions in light of our

review of the record and applicable legal principles.        We reverse.

     At the municipal trial, Officer Matthew Olivieri testified

that on May 23, 2015, at approximately 1:20 a.m. he responded to

a call from Chris VanSciver to "remove an unwanted female" from

an apartment.     Upon arriving at the apartment, they were met by

the caller, who invited them to come in.       On entering, the officer

                                    2                             A-3984-15T1
found defendant in the living room, and was informed that Chris's1

father, Lester VanSciver, was asleep in another room.              Olivieri

testified that "at that point, [he] advised [defendant] that

[Chris] did not want her there and asked her to leave several

times." Defendant told the officers she was there to visit Lester.

The officer asked for identification from defendant, which she

refused to produce. Olivieri stated defendant recited the slogan

"Hands up. Don't shoot" and that when she continued to refuse to

leave the apartment or provide identification, he placed her under

arrest for obstruction.

     Defendant testified that she was in the apartment to visit

Lester, who was going to help repair her car.          She stated it was

Lester's apartment, not Chris's, and she did not know why Chris

called the police.

     The    municipal     court   judge   found    defendant     guilty    of

obstruction and fined her $750 plus costs.         Defendant appealed to

the Law Division.       The judge who considered the appeal, conducted

a trial de novo on the record and also found defendant guilty of

obstruction, but reduced the fine to $250.         The judge stated that

she was satisfied that the State proved all the elements of the

offense    and   that   defendant's   repeated    refusal   to   leave    the


1
    To avoid confusion between Chris VanSciver and his father,
Lester VanSciver, they are referred to by first name.

                                      3                             A-3984-15T1
apartment       "constitute[d]     .    .       .   physical       interference     and

obstruction in violation of [N.J.S.A.] 2C:29-1."

     We begin our review by acknowledging it is limited.                       We are

bound to uphold the Law Division's findings if supported by

sufficient credible evidence in the record.                    State v. Reece, 222
N.J. 154, 166 (2015).       "Our review of the factual record is . . .

limited    to    determining     whether        there   is    sufficient      credible

evidence    in    the   record   to    support       the     Law   Division    judge's

findings."       State v. Powers, 448 N.J. Super. 69, 72 (2016) (citing

State v. Johnson, 42 N.J. 146, 161-62 (1964)).                      Only if the Law

Division's decision was so clearly mistaken or unwarranted "that

the interests of justice demand intervention and correction," can

we review the record "as if [we] were deciding the matter at

inception and make [our] own findings and conclusions."                       Johnson,

supra, 42 N.J. at 162; see also State v. Kuropchak, 221 N.J. 368,

383 (2015).       But, like the Law Division, we are in no position to

"weigh the evidence, assess the credibility of witnesses, or make

conclusions about the evidence," and should therefore defer to the

municipal court's credibility findings.                 State v. Barone, 147 N.J.
599, 615 (1997); State v. Cerefice, 335 N.J. Super. 374, 383 (App.

Div. 2000).       However, "a reviewing court owes no deference to the

trial court in deciding matters of law."                   State v. Mann, 203 N.J.
328, 337 (2010).

                                            4                                  A-3984-15T1
       With our limited standard of review in mind, we turn to the

statute which defendant was convicted of violating.                      N.J.S.A.

2C:29-1, obstructing administration of law or other governmental

function, provides:

             A person commits an offense if he purposely
             obstructs,    impairs    or   perverts    the
             administration of law or other governmental
             function or prevents or attempts to prevent a
             public servant from lawfully performing an
             official   function   by  means  of   flight,
             intimidation, force, violence, or physical
             interference or obstacle, or by means of any
             independently unlawful act. This section does
             not apply to failure to perform a legal duty
             other than an official duty, or any other
             means of avoiding compliance with law without
             affirmative interference with governmental
             functions.

             [N.J.S.A. 2C:29-1(a) (emphasis added).]

       "The purpose of this statute is 'to prohibit a broad range

of behavior designed to impede or defeat the lawful operation of

government,'" and confines its limits to "(1) violent or physical

interference,        [or]     (2)    other    acts    which     are     'unlawful'

independently of the purpose to obstruct the government."                    State

v. Camillo, 382 N.J. Super. 113, 116-17 (App. Div. 2005) (quoting

Final Report of the New Jersey Criminal Law Revision Commission,

Vol.   II,   1971,    at     280).    Under   the    statute,    "not    just   any

interference    with        the   administration     of   law   constitutes     the

criminal act of obstruction."           Id. at 118.


                                         5                                 A-3984-15T1
           Simply obstructing, impairing or perverting
           the administration of law or the governmental
           function is no longer a statutory violation;
           the obstruction must be carried out in a
           manner described in the statute: "by means of
           flight, intimidation, force, violence, or
           physical interference or obstacle, or by means
           of any independently unlawful act." N.J.S.A.
           2C:29-1.

           [Ibid. (emphasis added).]

     In determining whether a defendant violated the statute, a

court should not "loosely interpret what it means" to violate a

criminal   statute   in   order    to       find   defendant   guilty    of   "an

independently    unlawful    act,"      pursuant      to   N.J.S.A.     2C:29-1.

Powers, supra, 448 N.J. Super. at 76.

     Applying these guiding principles, the record here is devoid

of any indication that defendant obstructed within the meaning of

the statute.    There was no finding made that defendant was guilty

of an independently unlawful act, such as trespass, and defendant's

mere refusal to leave the apartment or provide identification did

not rise to the level of physical interference when defendant was

seemingly on the premises lawfully.            See Camillo, supra, 382 N.J.

Super. at 115, 118.       Further, contrary to the State's argument,

defendant's failure to turn over her identification or leave the

apartment was not the equivalent of a defendant's failure to leave

a scene while officers try to effectuate an arrest.              See State v.

Hernandez, 338 N.J. Super. 317, 323-24 (App. Div. 2001).            There

                                        6                                A-3984-15T1
was simply no aspect of defendant's conduct that violated the

statute.

    Reversed   and   remanded   for   entry   of   an   order   vacating

defendant's conviction.   We do not retain jurisdiction.




                                  7                              A-3984-15T1